

116 HR 3228 PCS: VA Mission Telehealth Clarification Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 553116th CONGRESS2d SessionH. R. 3228IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Received; read twice and placed on the calendarAN ACTTo amend title 38, United States Code, to authorize health professional trainees to provide treatment via telemedicine, and for other purposes.1.Short titleThis Act may be cited as the VA Mission Telehealth Clarification Act. 2.Licensure of health care professionals providing treatment via telemedicineSection 1730C(b) of title 38, United States Code, is amended to read as follows:(b)Covered health care professionalsFor purposes of this section, a covered health care professional is any of the following individuals:(1)A health care professional who—(A)is an employee of the Department appointed under section 7306, 7401, 7405, 7406, or 7408 of this title, or under title 5;(B)is authorized by the Secretary to provide health care under this chapter;(C)is required to adhere to all standards for quality relating to the provision of health care in accordance with applicable policies of the Department; and(D)has—(i)an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional;(ii)qualifications prescribed by the Secretary under section 7402(b) of this title for an appointment to a position in the Veterans Health Administration; or(iii)other authorization from the Secretary to provide health care.(2)A health professions trainee who—(A)is appointed under section 7405 or 7406 of this title; and(B)is under the clinical supervision of a health care professional described in paragraph (1).(3)A health care professional who—(A)is appointed to a position described in paragraph (1) or (3) of section 7401 of this title under—(i)section 7401 of this title;(ii)section 7405 of this title; or(iii)title 5;(B)is in the process of obtaining, within a timeframe prescribed by the Secretary—(i)a license, registration, or certification described in paragraph (1)(D)(i);(ii)qualifications described in paragraph (1)(D)(ii); or(iii)authorization described in subparagraph (B) or (D)(iii) of paragraph (1); and(C)is under the clinical supervision of a health care professional described in paragraph (1)..Passed the House of Representatives September 22, 2020.Cheryl L. Johnson,ClerkSeptember 23, 2020Received; read twice and placed on the calendar